PRICE, Presiding Judge.
Lee Jackson Keel has filed a petition here for leave to petition the Circuit Court of Jefferson County for a writ of error coram nobis.
Petitioner has heretofore plead guilty in the Circuit Court of Jefferson County to a charge of burglary in the second degree and was sentenced to a term in the penitentiary. From the judgment of conviction Keel appealed to this court. The judgment was affirmed on August 28, 1962, without an opinion.
In his petition filed here the petitioner asserts that because of the failure of his retained counsel to appear when his case was called for trial that he was forced to trial without counsel; that because of prior payments to his attorney he was without funds to employ another attorney; that he was in fact an indigent person and that the trial judge did not inquire into his financial status nor offer to appoint counsel to represent him.
*461We take judicial knowledge of the record of the appeal from the judgment of conviction. Ex parte Seals, 271 Ala. 622, 126 So.2d 474. It affirmatively appears from this record that Keel was represented by counsel in the circuit court and that a brief was filed in his behalf on appeal. The record fails to show whether the said attorney was appointed by the court or whether he was employed by the defendant. Ex parte Seals, supra.
The Attorney General has filed a motion to dismiss this petition for leave to file petition for writ of error coram nobis. The motion is granted.
Petition dismissed.